Citation Nr: 1535693	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  08-07 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals of a right clavicle fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1998 to April 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the St. Louis, Missouri Department of Veterans Affairs Regional Office (RO).  This issue was previously before the Board in October 2011 and October 2012, when it was remanded for additional development.  


FINDING OF FACT

The Veteran's residuals of a right clavicle fracture do not result in motion limited to 25 degrees to the side, nonunion or malunion of the humerus, or ankylosis.


CONCLUSION OF LAW

The criteria for a rating greater than 20 percent for residuals of a right clavicle fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.71a, Diagnostic Codes 5201, 5203 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, (2004).  VA provided adequate notice in a letter sent to the Veteran in March 2006.

VA has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service medical records and VA treatment records with the record.  VA provided the Veteran adequate examinations and obtained adequate opinions.  The examiners considered the relevant history of the Veteran's conditions, provided detailed descriptions of those conditions, and provided analysis to support the conclusions reached.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Neither the Veteran nor representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence.

The Veteran contends service-connected residuals of a right clavicle fracture warrant a rating in excess of 20 percent.  Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2015).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2015).

Rating a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint.  38 C.F.R. §§ 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202   (1995).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

The residuals of the Veteran's right clavicle fracture are currently rated as 20 percent disabling under Diagnostic Code 5203.  The medical evidence of record establishes that the Veteran is left-handed.  Therefore, his residuals of a right clavicle fracture are rated for that of the minor arm.  38 C.F.R. § 4.69 (2015).

Under Diagnostic Code 5203, dislocation of the clavicle warrants a 20 percent disability rating.  Nonunion of the clavicle with loose movement, or malunion of the clavicle, warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (2015).  The Veteran is alreaqdy assigned the highest available rating under that diagnostic code.

Also considered by the Board is whether a rating is warranted for limitation of motion of the arm.  Limitation of motion of the minor arm to 25 degrees from the side warrants a 30 percent rating.  Limitation of motion of the minor arm to midway between the side and shoulder level warrants a 20 percent rating.  Limitation of motion of the minor arm to shoulder level warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2015).

Normal motion of the shoulder is from 0 to 180 degrees of forward elevation and 0 to 180 degrees of abduction, both measured with 0 degrees the position of the straight arm at the side with fingers pointing to the floor and with 180 degrees the position of a straight arm overhead with fingers pointing to the ceiling.  Normal external rotation is from a position with the upper arm bent at the elbow and starting at a position parallel to the floor, defined as 0 degrees, and rotated upward to a position perpendicular to the floor, defined as 90 degrees.  Normal internal rotation is from that same starting position but rotated downward to a position perpendicular to the floor, also defined as 90 degrees.  38 C.F.R. § 4.71a, Plate I (2015).  

An increased rating for a shoulder disability of the minor arm would also be available for ankylosis or impairment of the scapulohumeral joint, neither of which is shown.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202 (2015).  

Since the Veteran filed the claim in January 2006, the Veteran has been provided VA examinations in August 2006, April 2008, April 2009, December 2011, and March 2013.  The reports of the examinations show that the Veteran has consistently reported pain, stiffness, weakness, and numbness in the right clavicle.  The Veteran intermittently reported symptoms of instability and incoordination.  It was noted on all the VA examination reports that the Veteran was able to work full-time.  The range of motion measurements reported on the VA examinations showed that, at worst, the Veteran's right shoulder abduction was limited to 50 degrees (August 2006), after repetitive testing; right shoulder flexion was limited to 90 degrees (April 2008); right shoulder external rotation was limited to 30 degrees (April 2009); and right shoulder internal rotation was limited to 80 degrees (August 2006).  The VA examination reports of record contained no findings of ankylosis, impairment of the scapulohumeral joint, or any rotator cuff conditions.  Additionally, an April 2008 X-ray revealed a normal shoulder with no evidence of arthritis.  

Also of record are VA outpatient treatment records that show the Veteran receives treatment for a variety of disabilities.  Those records provide no indication that the residuals of the right clavicle fracture are worse than shown in the VA examination reports of record.  

The findings from the examination reports provide evidence against the Veteran's claim for a rating higher than the 20 percent rating currently assigned for residuals of a right clavicle fracture.  The evidence is also against assigning any separate compensable rating.  The Board notes that there is no evidence indicating that the Veteran's motion is limited to 25 degrees to the side or that he has ankylosis or impairment of the scapulohumeral joint.  

The Board notes that the additional limitation the Veteran experiences due to pain, weakness, fatigability, lack of endurance, or incoordination on repetition was accounted for by the VA examiners when determining the Veteran's range of motion.  38 C.F.R. § 4.40, 4.45 (2015).  The Board finds that the preponderance of the evidence is against a finding that the Veteran had more limitation of motion than that found at the VA examinations.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular rating in excess of 20 percent for functional impairment of the residuals of a right clavicle fracture.  38 C.F.R. § 4.71a, Diagnostic Codes 5201, 5203 (2015).  

The Board notes that the April 2009, December 2011, and May 2013 VA examination reports document radicular symptomatology related to the Veteran's service-connected residuals of a clavicle fracture.  However, the Board notes that the Veteran is already in receipt of a disability rating for those symptoms.  Specifically, in an April 2013 rating decision, the Veteran was granted service connection for neuralgia of the right ulnar nerve with a 10 percent rating, effective October 17, 2006.  The Veteran has not indicated that he is dissatisfied with the rating assigned for that disability or filed a notice of disagreement with the April 2013 rating decision, and therefore, the Board finds that issue is not currently before the Board.  

The Board also finds that referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b)(1) (2015).  The evidence does not show any exceptional or unusual disability pictures.  The Veteran's reports of pain, weakness, stiffness, and occasional flare-ups of pain are envisioned by the rating assigned.  Higher ratings are available, but the Veteran does not meet the criteria for those ratings.  The evidence does not show frequent hospitalization or marked interference with employment due to the residuals of the right clavicle fracture.  In fact, the evidence shows that the Veteran has been able to maintain full-time employment.  Therefore, the Board finds that referral for consideration of the assignment of an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b)(1) (2015).

The Board finds that the preponderance of the evidence of record is against the Veteran's claim for increased rating for residuals of a right clavicle fracture.  Therefore, the appeal must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to a rating in excess of 20 percent for residuals of a right clavicle fracture is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


